26 N.Y.2d 692 (1970)
William F. Motsiff et al., Appellants-Respondents,
v.
State of New York, Respondent-Appellant. (Claim No. 45881.)
Court of Appeals of the State of New York.
Argued December 1, 1969.
Decided January 8, 1970.
Bernard Samuels and Saul H. Alderman for appellants-respondents.
Louis J. Lefkowitz, Attorney-General (Jean M. Coon and Ruth Kessler Toch of counsel), for respondent-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.